IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                       Assigned on Briefs July 28, 2010 at Knoxville

              GEORGE T. HAYNIE, JR. v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Davidson County
                   Nos. 2006-A-83, 2007-D-2946   Steve Dozier, Judge




                No. M2009-01167-CCA-R3-PC - Filed September 16, 2010


The petitioner, George T. Haynie, Jr., appeals the denial of his petition for post-conviction
relief wherein he challenged his 2007 guilty-pleaded convictions of theft of property valued
at more than $1,000 but less than $10,000 and failure to appear. Discerning no error in the
judgment of the post-conviction court, we affirm the denial of post-conviction relief.

              Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which JOSEPH M.
T IPTON, P.J., and D. K ELLY T HOMAS, J R., J., joined.

George T. Haynie, Jr., Nashville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Victor S. Johnson III, District Attorney General; and Rachel Sobrero and Tammy
Meade, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                              OPINION

              On November 29, 2007, the petitioner entered pleas of guilty to one count of
theft of property valued at more than $1,000 but less than $10,000 and one count of failure
to appear. Pursuant to a plea agreement with the State, the petitioner agreed to a sentence
outside that proscribed for his offender classification range and received a total effective
sentence of 12 years’ incarceration with a 60 percent release eligibility percentage.1
Although the transcript of the petitioner’s guilty plea submission hearing is not part of the


        1
         Despite qualifying as a career offender, the petitioner’s plea agreement provided for a Range II
sentence length coupled with a career offender release eligibility percentage.
record on appeal, we surmise from evidence presented at the evidentiary hearing that the
petitioner’s convictions relate to his attempting to return for a cash refund tools he purchased
from the Home Depot with stolen checks.

               On October 1, 2008, the petitioner filed a timely petition for post-conviction
relief alleging that his pleas were not voluntary, that he was denied the effective assistance
of counsel, that the State engaged in prosecutorial vindictiveness, and that the trial court
improperly appointed an attorney from the public defender’s office to represent him initially.
The petitioner specifically asked that no attorney be appointed to represent him in the post-
conviction proceeding. Additionally, the petitioner attached to his petition a “Motion for
Issuance of Subpoenas,” naming some 10 potential witnesses, and a motion for discovery.

              Due to the scheduling of the numerous witnesses subpoenaed by the petitioner,
the evidentiary hearing was conducted in three parts. During the first part, conducted on
November 21, 2008, the petitioner called Joe Francour,2 who testified that he was working
for Home Depot in 2005 when he was informed that the petitioner “used a stolen check to
make a purchase of several tools and that he was refunding the tools off the order that he
opened up with that fraudulent check.” He stated that copies of the original transaction
involving the stolen check and the attempted refund transaction were provided to the police.
He stated that he was not aware of any investigation by an attorney representing the
petitioner.

               Officer Brewington3 of the Metropolitan Nashville Police Department testified
that he “made the initial report” regarding the stolen checks used at the Home Depot.
Although he could not recall the specifics of the case, he remembered that no other suspects
were initially charged in the crimes. He said that he did not follow-up on the report because
the case was turned over to the “Fraud Division.” He was not interviewed by the petitioner’s
attorneys.

               Detective Clifford Mann, who conducted the investigation into the petitioner’s
offenses, testified that in the case of stolen checks numbered 25956 and 25958, he was the
lead investigator while Detective Mike Smith was the lead investigator in the case involving
check number 25957, which was written to the Home Depot. He stated that with regard to
the stolen checks “the security personnel for the bank signed a warrant against a Mr. Richard


        2
         Although the witness’s first name does not appear in the transcript of the November 21, 2008
hearing, it appears in the transcript of the February 12, 2009 hearing as well as other places in the record.
        3
         The petitioner did not ask the witness to state his name for the record, and his name does not appear
in another place in the record.

                                                     -2-
L. Thompson. And he was a defendant in that case. And also in check number two five nine
five eight (25958).” Detective Mann could not recall having been interviewed by counsel
for the petitioner. He stated that he did not prepare the affidavit in support of the search
warrant; that information was provided by Detective Smith.

              At the conclusion of the November 21, 2008 hearing, the petitioner requested
that other witnesses be subpoenaed and that he be permitted to recall Mr. Francour. The
post-conviction court agreed to issue all but one of the requested subpoenas but refused to
permit the petitioner to recall Mr. Francour.

               At the February 12, 2009 evidentiary hearing, former Metropolitan Nashville
Police Department Detective Mike Smith testified that on September 20, 2005, he responded
to the Home Depot on Powell Avenue to investigate the passing of counterfeit checks. He
stated that he was “called out to investigate a person at Home Depot . . . trying to return items
that were purchased with counterfeit checks. It just happened to be [the petitioner], a case
that [he] was working on.” Detective Smith testified that the petitioner’s truck along with
several of the tools originally purchased with the stolen check were seized from the parking
lot of the Home Depot. He stated that he was not interviewed by counsel for the petitioner
prior to the petitioner’s pleading guilty.

               At the conclusion of the February 12, 2009 hearing, the petitioner indicated a
desire to call another witness who was then hospitalized and the assistant district attorney
who was representing the State in the post-conviction proceeding. The post-conviction court
refused to allow the calling of the prosecutor but agreed to continue the hearing again for the
petitioner to present further proof.

               At the March 31, 2009 hearing, the post-conviction court informed the
petitioner that his desired witness, apparently an officer previously employed with the Berry
Hill Police Department, had suffered from a heart attack and was unavailable. The
prosecutor indicated that she had spoken with the witness, who told her that his “sole
purpose” at the Home Depot on the day of the petitioner’s arrest was “detaining [the
petitioner] until Metro got there. But he did not investigate the case in any way, he just
detained him.” The petitioner was unwilling to stipulate that that would be the witness’s
testimony, remarking, “I mean he’s not dead. He’s not dead so he will have to be available
at some point in time.” The court refused to further delay the hearing or subpoena the
grievously ill witness for the sole purpose of testifying that he did not have probable cause
to effectuate a custodial arrest.

              The petitioner also reiterated his desire to subpoena the prosecutor “to establish
the involuntary guilty plea.” Despite the court’s ruling that he could not do so, the prosecutor

                                               -3-
noted her willingness to take the stand and “testify it was as voluntary as the day is long.”
Given the prosecutor’s willingness, the post-conviction court permitted the petitioner to call
Assistant District Attorney General Tammy Meade. Ms. Meade testified that she
communicated a plea offer to the petitioner’s counsel, Jason Gichner, on November 29, 2007.
She stated that the November 29 offer was one of several she had made to the petitioner, who
had previously refused all offers to plead. Ms. Meade explained that the petitioner, who was
facing a charge of theft of property valued at more than $1,000 but less than $10,000, was
a career offender because he had “fourteen prior convictions for theft” and that his potential
sentence for that charge was “twelve years at sixty percent.” In addition, because the
petitioner “voluntarily failed to appear for [his] trial date and suppression hearing, [he] was
facing a felony failure to appear and . . . six years at sixty percent.” Ms. Meade added that
because the petitioner was on bond when he failed to appear, the Code required mandatory
consecutive service of the two sentences. She stated that she had not previously discussed
the case with Mr. Gichner because he was not assigned to the petitioner’s case but appeared
in court on November 29, 2007, “to assist his . . . fellow public defenders.”

                Ms. Meade testified that in preparing the petitioner’s case for trial, she learned
of another “very closely connected” theft case involving the petitioner’s using stolen checks
to purchase tools at the Home Depot on Charlotte Pike and then returning the stolen tools for
a cash refund at another Home Depot location. She stated that the petitioner was caught on
videotape in the additional case. Ms. Meade testified that she made the plea offer to the
petitioner because the petitioner “was facing eighteen years at sixty percent and [she] had
another charge [she] could bring.” She explained, “The consideration for this offer was that
I would not bring that charge, and I have not to date, but I still could at some point. I’ve
chose[n] not to because I made an agreement with you and I’m sticking to my agreement.”
She acknowledged that she told Mr. Gichner that she would seek to indict the petitioner on
the additional theft charge if he did not plead guilty. Ms. Meade maintained that she was not
“barred” from prosecuting the additional theft case by the rule of mandatory joinder because
she “discovered it while preparing for the trial . . . that [the petitioner] didn’t bother to show
up for.” Again she explained to the petitioner, “[U]nder the law and based on the facts that
I had, it is not a case that would require mandatory joinder . . . .”

                Ms. Meade insisted that the petitioner was not arrested without any proof,
stating, “I don’t believe that at all, I think there’s more than probable cause, there’s more than
beyond a reasonable doubt in this case.” Ms. Meade testified that in preparation for trial she
interviewed witnesses from the Home Depot, the investigating detectives, and the Berry Hill
police officer who detained the petitioner. She also stated that she photographed the tools
that the petitioner purchased with the stolen checks and returned them to the Home Depot.
She also photographed all the receipts in the petitioner’s truck. She stated that
documentation of her interviews as well as all the photographs were provided to the

                                               -4-
petitioner by her personally as discovery both prior to his pleading guilty and in preparation
for his post-conviction evidentiary hearing. She noted that the petitioner had been provided
with “more than what is required under” the rules of discovery.

               The pro se petitioner testified via lengthy narrative before submitting to
questions by the court and the State. The petitioner testified that on September 20, 2005, he
was “on his way out of the store headed towards the door” when he was “accosted” by a
member of the Berry Hill Police Department, handcuffed, and placed into a patrol car. The
petitioner stated that while he waited in the police cruiser, he attempted to give his truck keys
to a friend “in order to take [his] truck home.” Approximately 30 minutes later, Detectives
Mann and Smith arrived, took the truck keys, and “started going through” the petitioner’s
truck. The truck was later towed away.

               The petitioner complained that his first attorney, Kyle Mothershead, agreed to
waive the preliminary hearing in exchange for a bond reduction without finding out that “a
parole violation warrant had already been served on” the petitioner. He stated that because
of the parole violation he was unable to make bond. He admitted, however, that he was
aware of the violation warrant prior to agreeing to waive the preliminary hearing. Upon
questioning by the court, the petitioner insisted that Mr. Mothershead’s failure to conduct a
preliminary hearing “was why I pled guilty, along with that and the threat from Ms. Meade
to indict me on the other known theft case.” The petitioner acknowledged that Amy Harwell,
another attorney appointed to represent him, had filed a motion to suppress the evidence
recovered from his truck but insisted that the filing of the motion “was not even necessary
based upon” counsel’s “failure to provide” an affidavit in support of the motion. The
petitioner stated that he failed to appear for the hearing on that motion because he “was sick
in the hospital” and “was under medication.” He stated that he did not come to court
following his release from the hospital because he “figured there was a warrant out for [his]
arrest” and that he would “eventually be picked up anyway.” He said that he pleaded guilty
because he “was told that . . . if [he] took that twelve year sentence Ms. Meade would not
indict [him] on this other known theft case.” He insisted, however, that Ms. Meade “had
misrepresented the facts . . . because she was barred from saving back that particular other
known theft case for prosecution.”

               Upon questioning by the State, the petitioner refused to acknowledge whether
he had told his attorneys that he did not commit the theft offense, insisting that despite
claiming ineffective assistance of counsel he had not waived the attorney-client privilege.
He also acknowledged that five different attorneys had been appointed to represent him prior
to his pleading guilty and that he had chosen to represent himself for “a while” prior to the
entry of the pleas. He admitted that he had received a copy of the prosecutor’s entire file in
his case and that he signed the waiver of the preliminary hearing in exchange for a reduction

                                               -5-
in his bond at a time when he was aware of the parole violation warrant.

                The petitioner agreed that after being released on bond following his parole
revocation, he had the opportunity to investigate his case during the period that he
represented himself. During that time, he interviewed no witnesses and conducted no other
investigation. He stated that Ms. Harwell represented him from August 2007 until he failed
to appear for trial and that “[s]he did a very good job.” He acknowledged that Ms. Harwell
filed numerous motions, including a motion to suppress that challenged the probable cause
for his arrest as well as the search of his truck, and that the motions were not heard because
he failed to appear on the trial/hearing date. The court interjected that the sole reason the
petitioner’s motions were not heard was the petitioner’s absence.

               The petitioner insisted that he failed to appear because he was “comatose” until
“four or five” p.m. on the scheduled date but that he had been unable to obtain his hospital
records. Upon further questioning by the court and the State, the petitioner clarified that he
was not actually hospitalized on the scheduled trial date, as he had earlier claimed, but that
he had been hospitalized earlier and that the earlier hospitalization somehow caused his
failure to appear. He finally admitted that on the scheduled trial date he was “at home under
medication, under the doctor’s orders.” He said that he “woke up that evening about two
o’clock” but admitted that he did not call and tell his attorney what had happened. He stated
that rather than turning himself in, even though he knew there was a warrant for his arrest,
he “tried to work as much as [he] could, to make as much money as [he] could, for the
purpose of trying to hire a lawyer or either make bond on that particular offense.” The
petitioner admitted that he was eventually arrested not on the warrant for his failure to appear
but because he was caught stealing merchandise from a Walmart store. The petitioner
refused to acknowledge his responsibility in the motions’ going unheard, insisting instead
that “it was fate.”

              Upon further questioning by the court, the petitioner conceded that he agreed
to plead guilty largely because the prosecutor agreed not to prosecute the other, unrelated
theft charge. He admitted that he had pleaded guilty on some fourteen previous occasions
to various property offenses over a period of 26 years.

              The petitioner also conceded that he understood and agreed to the sentence that
was imposed pursuant to the plea agreement and that no one had induced him to plead guilty.
He admitted that he filed a motion for a suspended sentence in December 2008 and that he
was not entirely truthful in that pleading. In it, he claimed that he had apologized to the
person from whom the check was stolen and to the Home Depot even though he had not done
so.



                                              -6-
               The State called Jason Gichner, an assistant public defender who represented
the petitioner on the day that he entered the guilty pleas that were the subject of the post-
conviction petition. He stated that he went to court on November 29, 2007, in the place of
the assistant public defender who had been assigned to the petitioner’s case because she was
unable to be in court that day. He recalled that the petitioner was to be arraigned on the
failure to appear charge on that day and that his colleague believed the case might settle. Mr.
Gichner testified that he communicated the plea offer to the petitioner and explained his
constitutional rights but “didn’t get into the substantive facts of the case other than . . . asking
him whether he had discussed the facts and circumstances of the case” with his other
attorney. He stated that the petitioner indicated that he was aware of the facts and
circumstances of the case as well as his constitutional rights. He also informed the petitioner
of his range of punishment and release eligibility percentage. Mr. Gichner stated that the
petitioner never gave any indication that “he was not interested in taking the offer.”

              At the conclusion of the final hearing, the trial court took the petition under
advisement. In an extensive order detailing its findings of facts and conclusions of law, the
post-conviction court denied relief based upon its determination that the petitioner’s counsel
were not ineffective and that the petitioner’s plea was voluntary.

               In this appeal, the petitioner contends that he was denied a full and fair hearing
on his petition for post-conviction relief, that his guilty pleas were not voluntarily entered,
and that he was denied the effective assistance of counsel.

              A post-conviction petitioner bears the burden of proving his or her allegations
by clear and convincing evidence. T.C.A. § 40-30-110(f) (2006). On appeal, the appellate
court accords to the post-conviction court’s findings of fact the weight of a jury verdict, and
these findings are conclusive on appeal unless the evidence preponderates against them.
Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631
(Tenn. Crim. App. 1997). By contrast, the post-conviction court’s conclusions of law receive
no deference or presumption of correctness on appeal. Fields v. State, 40 S.W.3d 450, 453
(Tenn. 2001).

             Post-conviction relief is available only “when the conviction or sentence is void
or voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103.

                                    I. Full and Fair Hearing

              The petitioner contends that he was denied the right to a full and fair hearing,
listing some 45 “actions of the court which denied appellant a full and fair hearing.” The gist

                                                -7-
of the petitioner’s claims is that he was unhappy with the manner in which the post-
conviction judge conducted the three-part hearing. He complains that he was not permitted
to subpoena necessary witnesses, that the court improperly interfered with his examination
of witnesses, and that the court improperly inquired into his guilt of the charged offenses.
He also complains that he was not provided with required discovery materials. The record
belies each of the petitioners claims.4

              “[A] ‘full and fair hearing . . . occurs if a petitioner is given the opportunity to
present proof and argument on the petition for post-conviction relief.’” State v. West, 19
S.W.3d 753, 755 (Tenn. 2000) (quoting House v. State, 911 S.W.2d 705, 714 (Tenn. 1995)).
Due process is satisfied where the post-conviction petitioner is given the opportunity to be
heard “at a meaningful time and in a meaningful manner.” Stokes v. State, 146 S.W.3d 56,
61 (Tenn. 2004); see also House, 911 S.W.2d at 711.

               The petitioner’s first complaint regarding his hearing is that the post-conviction
court’s order failed to direct the State to provide discovery and that, as a result, the State
failed to provide him with discovery materials. We need not tarry long over the petitioner’s
claim, however, because the record reflects that despite any deficiencies in the preliminary
order of the post-conviction court, the State satisfied the discovery requirements of Rule 16
of the Tennessee Rules of Criminal Procedure and of Rule 28 of the Rules of the Tennessee
Supreme Court. The accredited testimony of Ms. Meade established that Ms. Meade
photocopied her entire case file and provided it to the petitioner. There was simply nothing
further for the petitioner to discover. This claim is without merit.

              The petitioner next launches a litany of complaints regarding the post-
conviction court’s handling of the evidentiary hearing, including the court’s limiting his right
to subpoena witnesses and to cross-examine those witnesses and to offer testimony. Again,
we see no error in the actions of the post-conviction court.

              The record establishes that the post-conviction court permitted the petitioner
to subpoena every witness he desired save two. The first, apparently an officer of the Berry
Hill Police Department, was grievously ill at the time of the post-conviction hearing, having
suffered from a heart attack. We cannot say that the post-conviction court abused its
discretion by refusing to postpone the hearing indefinitely on the slim chance that the
witness, whose only role in the case was the brief detention of the petitioner at the Home
Depot, might have become available at some point to offer testimony that was, as best we can
surmise from the record, wholly immaterial. The petitioner wanted this witness, he says, to


        4
        The record, in fact, establishes that many of the petitioner’s assertions regarding the actions of the
post-conviction court are patently false.

                                                     -8-
establish that his initial detention by the Berry Hill Police Department was not based upon
probable cause. The State conceded as much during the evidentiary hearing, noting that the
petitioner was detained on reasonable suspicion, and, as both the prosecutor and the post-
conviction judge attempted to explain to the petitioner, any illegality in his initial detention
was cured by his later indictment on charges of theft, forgery, and failure to appear. See, e.g.,
Jones v. State, 332 S.W.2d 662, 667 (Tenn. 1960).

               The petitioner wanted to secure the testimony of the second potential witness,
a manager from the Home Depot store, for the sole purpose of describing the merchandise
return policy of the Home Depot. Again, this testimony was wholly immaterial to the issues
raised in the petition for post-conviction relief. We cannot fathom how the merchandise
return policy of the Home Depot would have shed light on the petitioner’s claims of
ineffective assistance of counsel and involuntary guilty plea.

                Because neither of these potential witnesses would have offered relevant
testimony material to the petitioner’s claims, the post-conviction court did not err by refusing
to allow the petitioner to subpoena them. See United States v. Valenzuela-Bernal, 458 U.S.
858, 867 (1982) (observing that “the Sixth Amendment does not by its terms grant to a
criminal defendant the right to secure the attendance and testimony of any and all witnesses:
it guarantees him ‘compulsory process for obtaining witnesses in his favor’” and holding that,
to be entitled to relief, an accused must show that the “‘testimony would have been relevant
and material, and . . . vital to the defense’”) (citations omitted); see also Bacon v. State, 385
S.W.2d 107, 109 (Tenn. 1964) (holding that the state constitutional right to compulsory
process extends only to those witnesses who are “or probably will be . . . material”).

               The record also establishes that although the post-conviction court did not
permit the petitioner to ask every question he desired during his examination of the
witnesses, the limitations placed upon the petitioner’s questions were only those required by
the rules of evidence. Like the right to compulsory process, the right to confront and
examine witnesses is not absolute. The petitioner does not detail with any specificity those
questions he was not permitted to ask; however, a review of the evidentiary hearing transcript
establishes that the post-conviction court prohibited only those questions designed to elicit
testimony not germane to the issues raised in the petition for post-conviction relief. Again,
the petitioner cannot be heard to complain that he was not permitted to offer irrelevant
testimony or question his witnesses regarding matters not material to the issues raised in his
petition for post-conviction relief. In addition, the record establishes that the post-conviction
court appropriately attempted to prevent the pro se petitioner from offering unsworn
testimony during his questioning of the witnesses.

              The petitioner complains that the post-conviction court and the State

                                               -9-
improperly questioned him during the evidentiary hearing. The petitioner claims that the
court should not have inquired into his guilt of the charged offense and that the court and the
State alike inappropriately asked him to testify about matters protected by the attorney-client
privilege. By taking the stand to offer testimony at the evidentiary hearing, the petitioner
subjected himself to examination by the post-conviction court and by the State. No rule of
law permits a pro se petitioner to take the stand for the sole purpose of giving an unchecked
narrative. Further, by challenging the performance of his attorneys, the petitioner waived the
attorney-client privilege. See generally Bryan v. State, 848 S.W.2d 72, 80-81 (Tenn. Crim.
App. 1992). Finally, we cannot say that the post-conviction court’s inquiries into the
petitioner’s guilt were improper under the circumstances. See Tenn. Sup. Ct. R. 28, § 8
(permitting questions to the petitioner about the facts underlying the convictions when
“necessary to establish the allegations of the petition or necessary to the [S]tate’s attempt to
rebut the allegations of the petition”).

                Finally, we note that although the petitioner claims that “[t]he state and lower
court made it as difficult and unfair as possible for appellant to proceed pro se,” nothing
could be further from the truth. At every possible turn, the post-conviction court did its level
best to ensure that the petitioner was given every opportunity to present his claims. The court
permitted the petitioner to call witnesses whose testimony was only marginally relevant and
assisted the petitioner in his questioning of those witnesses to help the petitioner get the
evidence he wanted into the record. The court continued the hearing on two separate
occasions after the petitioner indicated a desire to call other witnesses he had not yet
subpoenaed. That the post-conviction court required the petitioner to follow the same rules
imposed on counsel does not support a finding that the court was being “difficult” or
“unfair.” See Oudon Panyanouvong v. State, No. M2000-03152-CCA-R3-PC, slip op. at 5
(Tenn. Crim. App., Nashville, Nov. 16, 2001) (holding that a post-conviction petitioner who
elects to proceed pro se “must comply with all relevant rules and statutory guidelines. The
trial judge ‘is under no obligation to become an ‘advocate’ for or to assist and guide the pro
se layman through the trial thicket.’” (quoting United States v. Pinkey, 548 F.2d 305, 311
(10th Cir. 1977))). Furthermore, the State cooperated fully with the petitioner in the
presentation of his case. Ms. Meade agreed to subject herself to cross-examination by the
petitioner even though she was under no duty to do so, and she copied her entire file and
provided it to the petitioner in discovery.

             The petitioner was given the opportunity to present each of his claims at a
meaningful time and in a meaningful manner. Accordingly, he has failed to establish that he
was denied the right to a full and fair hearing of his post-conviction claims.




                                              -10-
                            II. Voluntariness of the Guilty Pleas

               The petitioner contends that his guilty pleas were not knowingly, intelligently,
and voluntarily entered because they were induced by the prosecutor’s promise not to
prosecute the petitioner on a charge that she was, in fact, statutorily barred from pursuing.
The petitioner agreed that he pleaded guilty in this case based upon the prosecutor’s agreeing
that she would not seek to indict him on another theft charge arising from a separate instance
of the petitioner’s returning tools for cash that had been purchased with stolen checks. He
argued that because the charge was improperly “saved back” in violation of Rule 8 of the
Tennessee Rules of Criminal Procedure, his plea was based upon prosecutorial misconduct
and was not, therefore, voluntary.

               “The validity of a guilty plea is a mixed question of law and fact.” Jeffery
Aaron Lane v. State, --- S.W.3d ---, No. E2007-00032-SC-R11-PC, slip op. at 6 (Tenn., July
14, 2010) (citing Jaco v. State, 120 S.W.3d 828, 830 (Tenn. 2003)). “Whether a plea was
knowing and voluntary is an issue of constitutional dimension because ‘the due process
provision of the federal constitution requires that pleas of guilty be knowing and voluntary.’”
State v. Wilson, 31 S.W.3d 189, 194 (Tenn. 2000) (quoting Johnson v. State, 834 S.W.2d
922, 923 (Tenn. 1992)).

              A defendant who enters such a plea simultaneously waives
              several constitutional rights, including his privilege against
              compulsory self-incrimination, his right to trial by jury, and his
              right to confront his accusers. For his waiver to be valid under
              the Due Process Clause, it must be “an intentional
              relinquishment or abandonment of a known right or privilege.”
              Consequently, if a defendant’s guilty plea is not equally
              voluntary and knowing, it has been obtained in violation of due
              process and is therefore void.

Boykin v. Alabama, 395 U.S. 238, 243 n.5 (1969). Thus, “a claim . . . that a plea was not
voluntarily and knowingly entered, implicates his due process rights and therefore falls
squarely within the ambit of issues appropriately addressed in a post-conviction petition.”
Wilson, 31 S.W.3d at 194. A plea “may not be the product of ‘[i]gnorance, incomprehension,
coercion, terror, inducements, [or] subtle or blatant threats.’” Id. at 195 (quoting Boykin, 395
U.S. at 242-43); see also State v. Mellon, 118 S.W.3d 340, 345 (Tenn. 2003) (“Certainly, a
plea is not ‘voluntary’ if it results from ignorance, misunderstanding, coercion, inducements,
or threats.”) (citing Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993)); see Sexton v.
State, 151 S.W.3d 525, 532 (Tenn. Crim. App. 2004) (stating that “the nature of the
proceeding, the exchange between the trial court and the petitioner, and the relatively

                                              -11-
beneficial plea agreement reflect the petitioner’s knowledge and understanding that [his]
constitutional rights relative to the trial process were not to be asserted by [him] any
further”).

                Here, the petitioner acknowledged that he was aware of the rights he forfeited
by pleading guilty and claimed infirmity in the plea only because of the State’s alleged
misrepresentation. Rule 8 of the Tennessee Rules of Criminal Procedure requires the State
to join in a single indictment all offenses that are “based on the same conduct or arise from
the same criminal episode; . . . within the jurisdiction of a single court; and . . . known to the
appropriate prosecuting official at the time of the return of the indictment.” Tenn. R. Crim.
P. 8(a)(1). The accredited testimony of Ms. Meade established that the theft charge that she
agreed not to pursue was not part of the same criminal episode as the offense to which the
petitioner pleaded guilty and was not known to her at the time of the indictment in the
petitioner’s case. The petitioner offered no other proof to support his assertion that the
unindicted charge had been impermissibly “saved back.” In consequence, his claim that his
plea was induced by prosecutorial misrepresentation is without merit.

               The record establishes that at the time he entered his guilty pleas in this case,
the petitioner faced a potential sentence of 18 years’ incarceration at 60 percent service and
further indictment for another theft offense. The State offered the petitioner a plea agreement
that provided for a substantially reduced sentence and a promise not to pursue further charges
against the petitioner. The petitioner has received the benefit of his bargain. We cannot say
that the terms of the plea agreement rendered the petitioner’s pleas involuntary.

                            III. Ineffective Assistance of Counsel

                The petitioner asserts that he was denied the effective assistance of counsel
because his attorneys failed to investigate his case and because one of his attorneys failed to
discuss the facts of the case with him prior to his pleading guilty. To establish entitlement
to post-conviction relief via a claim of ineffective assistance of counsel, the post-conviction
petitioner must affirmatively establish first whether “the advice given, or the services
rendered by the attorney, are within the range of competence demanded of attorneys in
criminal cases,” see Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and second that his
counsel’s deficient performance “actually had an adverse effect on the defense,” Strickland
v. Washington, 466 U.S. 668, 693 (1984). In other words, the petitioner “must show that
there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Id. at 694.

              In the context of a guilty plea, the petitioner must establish that “counsel’s
constitutionally ineffective performance affected the outcome of the plea process.” Hill v.

                                              -12-
Lockhart, 474 U.S. 52, 59 (1985). To do so, he must show “a reasonable probability that, but
for counsel’s errors, he would not have pleaded guilty and would have insisted on going to
trial.” Id.; see Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998). In the context
of ineffective assistance of counsel that resulted in a guilty plea, the petitioner is not required
to demonstrate that he likely would have fared better at trial than he did by pleading guilty,
although evidence of this type can be persuasive that he would have insisted on his right to
a jury trial. See Hill, 474 U.S. at 59. Should the petitioner fail to establish either deficient
performance or prejudice, he is not entitled to relief. Id. at 697; Goad v. State, 938 S.W.2d
363, 370 (Tenn. 1996). Indeed, “[i]f it is easier to dispose of an ineffectiveness claim on the
ground of lack of sufficient prejudice, . . . that course should be followed.” Strickland, 466
U.S. at 697.

               When reviewing a claim of ineffective assistance of counsel, we will not grant
the petitioner the benefit of hindsight, second-guess a reasonably based trial strategy, or
provide relief on the basis of a sound, but unsuccessful, tactical decision made during the
course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994).
Such deference to the tactical decisions of counsel, however, applies only if the choices are
made after adequate preparation for the case. Cooper v. State, 847 S.W.2d 521, 528 (Tenn.
Crim. App. 1992).

              Claims of ineffective assistance of counsel are regarded as mixed questions of
law and fact. State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001); State v. Burns, 6
S.W.3d 453, 461 (Tenn. 1999). When reviewing the application of law to the post-conviction
court’s factual findings, our review is de novo, and the post-conviction court’s conclusions
of law are given no presumption of correctness. Fields, 40 S.W.3d at 457-58; see also State
v. England, 19 S.W.3d 762, 766 (Tenn. 2000).

              The evidence adduced at the evidentiary hearing established that the attorneys
appointed to represent the petitioner failed to investigate his case. The petitioner must
acknowledge, however, that of the five different lawyers appointed to his case, only Ms.
Harwell, who he conceded had done a “good job,” represented him for any meaningful
period of time prior to his pleading guilty. The petitioner proceeded pro se for several
months while the case was pending in the trial court. Yet during this time, the petitioner
made no effort to perform any investigation of his own. Furthermore, the petitioner failed
to unearth any fact that, had he known it prior to his pleading guilty, would have prevented
him from pleading guilty. If anything, the petitioner’s questioning of the witnesses at the
evidentiary hearing served only to bolster the finding of guilt in this case. In consequence,
the petitioner has failed to establish that he was prejudiced by any deficiency in the
performance of the attorneys appointed to represent him.



                                               -13-
                                         Conclusion

               Because the petitioner has failed to establish by clear and convincing evidence
that his pleas were not voluntary or that he was denied the effective assistance of counsel,
we affirm the judgment of the post-conviction court.


                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                             -14-